                                            Case 5:19-cv-05621-EJD Document 40 Filed 04/27/20 Page 1 of 16




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6                                           SAN JOSE DIVISION

                                   7
                                            JOSEPH NORTH,
                                   8                                                          Case No. 5:19-cv-05621-EJD
                                                         Plaintiff,
                                   9                                                          ORDER DENYING MOTION TO
                                                   v.                                         REMAND; GRANTING MOTION TO
                                  10                                                          TRANSFER
                                            SAMSUNG SDI AMERICA, INC., et al.,
                                  11                                                          Re: Dkt. Nos. 7, 20
                                                         Defendants.
                                  12
Northern District of California
 United States District Court




                                  13            This is a product liability action. Plaintiff Joseph North (“Plaintiff”) claims he was

                                  14   seriously injured when the lithium-ion batteries for electronic cigarettes (“E-cigarettes”) he was

                                  15   carrying in his pocket suddenly exploded. Presently before the Court are Plaintiff’s motion to

                                  16   remand and for attorneys’ fees, and Defendants’ motion to dismiss for improper venue or to

                                  17   transfer the action to the Eastern District of Texas, Sherman Division. The Court finds it

                                  18   appropriate to take the matters under submission for decision without oral argument pursuant to

                                  19   Civil Local Rule 7-1(b). For the reasons stated below, Plaintiff’s motion to remand will be denied

                                  20   and Defendants’ motion to transfer will be granted.

                                  21   I.       BACKGROUND

                                  22            Plaintiff is currently a resident of Oregon. Comp. ¶ 1. At the time of the incident giving

                                  23   rise to this lawsuit, Plaintiff was a resident of Texas. Id. Plaintiff alleges on information and

                                  24   belief that Defendant Samsung SDI America, Inc. (“SDIA”) is a California corporation with its

                                  25   principal place of business in San Jose, California, and is in the business of designing,

                                  26   manufacturing, marketing, testing, promoting, selling, importing, exporting, and/or distributing

                                  27   Samsung lithium-ion 18650 batteries. Id. ¶¶ 2-3. Defendant Samsung SDI Co. Ltd. (“Samsung”)

                                  28   Case No.: 5:19-cv-05621-EJD
                                       ORDER DENYING MOTION TO REMAND; GRANTING MOTION TO TRANSFER
                                                                        1
                                          Case 5:19-cv-05621-EJD Document 40 Filed 04/27/20 Page 2 of 16




                                   1   is a Korean entity that manufactures and distributes lithium-ion 18650 batteries worldwide. Id. ¶

                                   2   4. Samsung allegedly works in concert with SDIA to export, import, and distribute lithium-ion

                                   3   batteries throughout California and the United States more broadly. Id.

                                   4          On May 16, 2017, Plaintiff had e-cigarette batteries manufactured and distributed by

                                   5   Defendants in his pants pocket. Id. ¶ 30. He was holding his child. Id. The batteries suddenly

                                   6   and without warning exploded in his pocket. Id. Plaintiff immediately set down his child as his

                                   7   clothes caught fire. Id. Plaintiff called 911 and was transported via ambulance to the Emergency

                                   8   Department at Medical City Denton in Texas, where he was diagnosed with first and second

                                   9   degree burns to his thigh and arm. Id. ¶ 31. Plaintiff has suffered an excruciating healing process

                                  10   and has been physically and emotionally scarred. Id. ¶¶ 32- 33. Plaintiff has also lost wages. Id.

                                  11   ¶ 32. Based on the foregoing, Plaintiff filed suit in the Superior Court of California, County of

                                  12   Santa Clara, asserting claims for (1) strict liability, (2) negligence, (3) breach of implied warrant,
Northern District of California
 United States District Court




                                  13   (4) negligent misrepresentation and (5) violation of unfair competition law. Id. ¶¶ 34-80.

                                  14          Defendants removed the action pursuant to 28 U.S.C. §§1332, 1441, and 1446, reasoning

                                  15   that this Court has subject matter jurisdiction because SDIA is a sham defendant whose citizenship

                                  16   should be disregarded, the remaining parties (Plaintiff and Samsung) are citizens of different

                                  17   States, and the amount in controversy exceeds the sum of $75,000. SDIA contends that there is no

                                  18   reasonable basis in law or fact by which any court could hold SDIA liable for Plaintiff’s asserted

                                  19   injuries because SDIA did not place the 18650 lithium-ion batteries referenced in the Complaint in

                                  20   the stream of commerce or play any role in the process of bringing those batteries to consumers.

                                  21   According to Jikwang Kim (“Kim”), who is employed as SDIA’s Controller, SDIA (1) does not

                                  22   design and has never designed 18650 lithium-ion batteries; (2) does not fabricate and has never

                                  23   fabricated 18650 lithium-ion batteries; (3) does not assemble and has never assembled 18650

                                  24   lithium-ion batteries; (4) does not manufacture and has never manufactured 18650 lithium-ion

                                  25   batteries; (5) does not package and has never packaged 18650 lithium-ion batteries; (6) does not

                                  26   label and has never labeled 18650 lithium-ion batteries; (7) does not test and has never tested

                                  27   18650 lithium-ion batteries; (8) does not modify and has never modified 18650 lithium-ion

                                  28   Case No.: 5:19-cv-05621-EJD
                                       ORDER DENYING MOTION TO REMAND; GRANTING MOTION TO TRANSFER
                                                                        2
                                          Case 5:19-cv-05621-EJD Document 40 Filed 04/27/20 Page 3 of 16




                                   1   batteries; (9) does not warranty and has never warrantied 18650 lithium-ion batteries; (10) is not

                                   2   and has never been a distributor, wholesaler, or supplier of 18650 lithium-ion batteries; (11) does

                                   3   not distribute and has never distributed 18650 lithium-ion batteries; (12) does not supply and has

                                   4   never supplied 18650 lithium-ion batteries; (13) does not import and has never imported 18650

                                   5   lithium-ion batteries; (14) does not export and has never exported 18650 lithium-ion batteries; (15)

                                   6   does not advertise and has never advertised 18650 lithium-ion batteries; (16) does not market and

                                   7   has never marketed 18650 lithium-ion batteries; (17) does not sell and has never sold 18650

                                   8   lithium-ion batteries; and (18) does not make and has never made any representations concerning

                                   9   the safety of 18650 lithium-ion batteries. Decl. of Jikwang Kim in Support of Defendants’ Notice

                                  10   of Removal ¶¶ 2-22 (Dkt. No. 1-2). Kim represents that SDIA did not design, fabricate, assemble,

                                  11   manufacture, package, label, test, modify, warranty, distribute, wholesale, supply, import, export,

                                  12   advertise, market, sell, or make any representations concerning the safety of the 18650 lithium-ion
Northern District of California
 United States District Court




                                  13   batteries referenced in the Complaint. Id. Kim also represents that SDIA does not place and has

                                  14   never placed 18650 lithium-ion batteries in the stream of commerce or play any role in the process

                                  15   of bringing 18650 lithium-ion batteries to consumers. Id. ¶ 21.

                                  16          Beyond the representations summarized above, Kim states that SDIA did not receive any

                                  17   direct financial benefit from the sale of 18650 lithium-ion batteries by Samsung; that SDIA’s

                                  18   conduct is not a necessary factor in bringing 18650 lithium-ion batteries to the initial consumer

                                  19   market; and that SDIA does not have any control over, or a substantial ability to influence, the

                                  20   manufacturing or distribution of 18650 lithium-ion batteries. Id. ¶ 23. SDIA is not a merchant

                                  21   with respect to and “does not deal in” 18650 lithium-ion batteries “or its kind.” Id. ¶ 24. SDIA

                                  22   does not hold itself out as having knowledge or skill peculiar to 18650 lithium-ion batteries. Id. ¶

                                  23   25. Kim also represents that SDIA did not contract with Plaintiff or any consumers who

                                  24   purchased 18650 lithium-ion batteries. Id. SDIA does not conduct any business act related to

                                  25   18650 lithium-ion batteries. Id. ¶ 26. Kim also represents that SDIA does not advertise 18650

                                  26   lithium-ion batteries and does not conceal any safety hazards or risks posed by 18650 lithium-ion

                                  27

                                  28   Case No.: 5:19-cv-05621-EJD
                                       ORDER DENYING MOTION TO REMAND; GRANTING MOTION TO TRANSFER
                                                                        3
                                             Case 5:19-cv-05621-EJD Document 40 Filed 04/27/20 Page 4 of 16




                                   1   batteries. Id.1

                                   2   II.      DISCUSSION

                                   3            A.       MOTION TO REMAND

                                   4            Title 28 United States Code section 1441(a) states: “Except as otherwise expressly

                                   5   provided by Act of Congress, any civil action brought in a State court of which the district courts

                                   6   of the United States have original jurisdiction, may be removed by the defendant or the

                                   7   defendants, to the district court of the United States for the district and division embracing the

                                   8   place where such action is pending.” A civil action founded on Title 28 United States Code

                                   9   section 1332(a), i.e. diversity jurisdiction, is thus removable. Jurisdiction founded on section

                                  10   1332(a) requires that the parties be in complete diversity and the amount in controversy exceed

                                  11   $75,000. Complete diversity means that the citizenship of each plaintiff is diverse from the

                                  12   citizenship of each defendant. Caterpillar Inc. v. Lewis, 519 U.S. 61, 62 (1996). A civil action
Northern District of California
 United States District Court




                                  13   otherwise removable solely on the basis of diversity jurisdiction, however, “may not be removed if

                                  14   any of the parties in interest properly joined and served as defendants is a citizen of the State in

                                  15   which such action is brought.” 28 U.S.C. § 1441(b)(2). Section 1441(b)(2) embodies what is

                                  16   commonly known as the “no local defendant” rule.

                                  17            There is a “strong presumption against removal jurisdiction,” and a defendant “always has

                                  18   the burden of establishing that removal is proper.” Gaus v. Miles, Inc., 980 F.2d 564, 566 (9th

                                  19   Cir. 1992); see also Harris v. Bankers Life and Cas. Co., 425 F.3d 689, 698 (9th Cir. 2005)

                                  20   (“removal statutes should be construed narrowly in favor of remand to protect the jurisdiction of

                                  21   state courts”). After removal, a case can be remanded for lack of subject matter jurisdiction or for

                                  22   a defect in removal procedure. 28 U.S.C. § 1447(c). Federal jurisdiction must be rejected if there

                                  23   is any doubt as to the right of removal in the first instance. Matheson v. Progressive Specialty Ins.

                                  24   Co., 319 F.3d 1089, 1091 (9th Cir. 2003); Libhart v. Santa Monica Dairy Co., 592 F.2d 1062,

                                  25

                                  26   1
                                         SDIA, however, has a factory in Michigan that researches and develops midsize lithium-ion
                                  27   batteries and manufactures auto battery packs for electric vehicles. Supplemental Decl. of
                                       Jikwang Kim ¶ 10.
                                  28   Case No.: 5:19-cv-05621-EJD
                                       ORDER DENYING MOTION TO REMAND; GRANTING MOTION TO TRANSFER
                                                                                        4
                                          Case 5:19-cv-05621-EJD Document 40 Filed 04/27/20 Page 5 of 16




                                   1   1064 (9th Cir. 1979).

                                   2          In assessing diversity of citizenship, fraudulently joined defendants are not considered and

                                   3   will not defeat removal. Ritchey v. Upjohn Drug Co., 139 F.3d 1313, 1318 (9th 1998); see also

                                   4   Wilson v. Republic Iron & Steel Co., 257 U.S. 92, 97 (1921) (the “right of removal cannot be

                                   5   defeated by a fraudulent joinder of a resident defendant having no real connection with the

                                   6   controversy”). A defendant is considered to be fraudulently joined, or a sham defendant, when the

                                   7   plaintiff fails to state a viable cause of action against the alleged sham defendant and when a

                                   8   defendant shows that there is no possibility the alleged sham defendant could be held liable for

                                   9   any claim. Ritchey, 139 F.3d at 1318; see also Morris v. Princess Cruises, Inc., 236 F.3d 1061,

                                  10   1067 (9th Cir. 2001) (defendant’s presence in lawsuit is ignored “[i]f the plaintiff fails to state a

                                  11   cause of action against a resident defendant, and the failure is obvious according to the settled

                                  12   rules of the state”) (quoting McCabe v. Gen. Foods Corp., 811 F.2d 1336, 1339 (9th Cir. 1987)).
Northern District of California
 United States District Court




                                  13          As a matter of general principle, courts presume that a defendant is not fraudulently joined.

                                  14   Diaz v. Allstate Ins. Grp., 185 F.R.D. 581, 586 (C.D. Cal. 1998). Indeed, a defendant who asserts

                                  15   fraudulent joinder carries a heavy burden of persuasion to show that there has been fraudulent

                                  16   joinder. Id. Fraudulent joinder must be proven by “clear and convincing evidence.” Hamilton

                                  17   Materials, Inc. v. Dow Chem. Corp., 494 F.3d 1203, 1206 (9th Cir. 2007). Stated differently, it

                                  18   must appear to a “near certainty” that the joinder was fraudulent. Alexander v. Select Comfort

                                  19   Retail Corp., No. 18-6446 YGR, 2018 WL 6726639, at *2 & n.4 (N.D. Cal. Dec. 21, 2018) (citing

                                  20   Diaz, 185 F.R.D. at 586). Merely showing that an action is “likely to be dismissed” against that

                                  21   defendant does not demonstrate fraudulent joinder. Diaz, 185 F.R.D. at 586; Lieberman v.

                                  22   Meshkin, Mazandarani, No 96-3344 SI, 1996 WL 732506, at *2 (N.D. Cal. Dec. 11, 1996) (“The

                                  23   standard is not whether plaintiffs will actually or even probably prevail on the merits, but whether

                                  24   there is a possibility that they may do so.”). The defendant must be able to show that the

                                  25   individuals joined in the action cannot be liable under any theory. Calero v. Unisys Corp., 271 F.

                                  26   Supp. 2d 1172, 1176 (N.D. Cal. 2003). In resolving the issue, the court must resolve all

                                  27   ambiguities in state law in favor of the plaintiff. Diaz, 185 F.R.D. at 586. “If there is a non-

                                  28   Case No.: 5:19-cv-05621-EJD
                                       ORDER DENYING MOTION TO REMAND; GRANTING MOTION TO TRANSFER
                                                                        5
                                          Case 5:19-cv-05621-EJD Document 40 Filed 04/27/20 Page 6 of 16




                                   1   fanciful possibility that plaintiff can state a claim under California law against the non-diverse

                                   2   defendant[] the court must remand.” Macey v. Allstate Property and Cas. Ins. Co., 220 F. Supp.

                                   3   2d 1116, 1117 (N.D. Cal. 2002).

                                   4           The test for fraudulent joinder resembles a Rule 12(b)(6) analysis in that the court “accepts

                                   5   non-conclusory factual allegations in the complaint as true and does not consider the merits

                                   6   defenses (other than procedural bars) claimed by the resident defendant.” TPS Utilicom Services,

                                   7   Inc. v. AT&T Corp., 223 F. Supp. 2d 1089, 1102 (C.D. Cal. 2002). The court’s inquiry into

                                   8   fraudulent joinder, however, is broader than Rule 12(b)(6). A claim of fraudulent joinder may be

                                   9   resolved by “piercing the pleadings” and “considering summary judgment-type evidence such as

                                  10   affidavits and deposition testimony.” Morris v. Princess Cruises, Inc., 236 F.3d at 1068 (quoting

                                  11   Cavallini v. State Farm Mutual Auto Ins. Co., 44 F.3d 256, 263 (5th Cir. 1995)); see also Soo v.

                                  12   United Parcel Service, Inc., 73 F. Supp. 2d 1126, 1128 (N.D. Cal. 1999) (“Where fraudulent
Northern District of California
 United States District Court




                                  13   joinder is an issue, the court may go outside the pleadings, and the defendant may present facts

                                  14   showing that the joinder is fraudulent.”).

                                  15           Plaintiff argues that SDIA is not a sham defendant because, as alleged in the Complaint,

                                  16   SDIA is within the chain of distribution and is, therefore, strictly liable for the allegedly defective

                                  17   batteries under California law. See e.g. Bostick v. Flex Equip. Co., Inc., 147 Cal. App. 4th 80, 88

                                  18   (2007) (“The doctrine of strict products liability imposes strict liability in tort on all of the

                                  19   participants in the chain of distribution of a defective product.”). Plaintiff alleges on information

                                  20   and belief that “each of the Defendants . . . was the agent, servant, employee and/or joint venture

                                  21   of the other defendants, and each of them, and at all said times . . . was acting in the full course

                                  22   and scope of said agency, service, employment and/or joint venture.” Comp. ¶ 7. Plaintiff alleges

                                  23   that “[c]ertain defendants agreed and conspired among themselves, and with certain other

                                  24   individuals and/or entities, to act, or not to act, in such a manner that resulted in the injury to

                                  25   Plaintiff.” Id. Plaintiff further alleges on information and belief that “each of the Defendants was

                                  26   the successor, successor in business, successor in product line or a portion thereof, alter-ego,

                                  27   parent, subsidiary, wholly or partially owned by, or the whole or partial owner of or member in an

                                  28   Case No.: 5:19-cv-05621-EJD
                                       ORDER DENYING MOTION TO REMAND; GRANTING MOTION TO TRANSFER
                                                                        6
                                          Case 5:19-cv-05621-EJD Document 40 Filed 04/27/20 Page 7 of 16




                                   1   entity designing, manufacturing, assembling, packaging, modifying, selling, supplying,

                                   2   distributing, marketing, advertising and/or warranting e-cigarettes and e-cigarette related products

                                   3   and component parts.” Id. ¶ 8. Plaintiff contends that the allegations in the Complaint are

                                   4   sufficient to raise “a non-fanciful possibility” that he can state a claim against SDIA, and

                                   5   accordingly the Court must remand the case state court.

                                   6          The Court disagrees. Plaintiff’s allegations are based entirely on information and belief

                                   7   and consist of nothing more than boilerplate legal terms and phrases. Plaintiff does not allege

                                   8   even a single fact to support the broad allegations of agency, servitude, employment or joint

                                   9   venture. Plaintiff allegations of conspiracy, successor liability, alter-ego, parent-subsidiary, and

                                  10   ownership are similarly all legal conclusions unsupported by facts. Nor does Plaintiff plead any

                                  11   facts to support the allegation that SDIA participated in the chain of distribution for the batteries at

                                  12   issue. Therefore, the Court need not accept any of these allegations as true. See Sprewell v.
Northern District of California
 United States District Court




                                  13   Golden State Warriors, 266 F.3d 979, 988 (9th Cir. 2001) (providing that for a Rule 12(b)(6)

                                  14   motion, the court need not accept as true allegations that are “conclusory, unwarranted deductions

                                  15   of fact, or unreasonable inferences”).

                                  16          Moreover, Plaintiff’s allegations on information and belief are contradicted by SDIA’s

                                  17   clear and convincing evidence that there is absolutely no connection between SDIA and the

                                  18   batteries at issue in this case. SDIA’s Controller, Kim, represents that SDIA did not design,

                                  19   fabricate, assemble, manufacture, package, label, test, modify, warranty, distribute, wholesale,

                                  20   supply, import, export, advertise, market, sell, or make any representations concerning the safety

                                  21   of the 18650 lithium-ion batteries referenced in the Complaint. SDIA was not a participant in the

                                  22   chain of distribution for the batteries at issue, and therefore there is no legal basis for holding

                                  23   SDIA liable for any of the claims asserted in the Complaint. See O’Neil v. Crane Co., 53 Cal.4th

                                  24   335, 348-49 (2012) (recognizing that there is no product liability outside a defective product’s

                                  25   chain of distribution).

                                  26          Faced with SDIA’s evidence, Plaintiff nonetheless argues that remand is warranted

                                  27   because (1) SDIA’s representations are unsubstantiated; (2) SDIA has “taken a different approach”

                                  28   Case No.: 5:19-cv-05621-EJD
                                       ORDER DENYING MOTION TO REMAND; GRANTING MOTION TO TRANSFER
                                                                        7
                                          Case 5:19-cv-05621-EJD Document 40 Filed 04/27/20 Page 8 of 16




                                   1   in other, similar cases involving lithium-ion batteries; (3) publicly available information suggests

                                   2   SDIA plays a role in the distribution and sale of lithium-ion batteries in the United States and

                                   3   California. None of Plaintiff’s arguments are persuasive.

                                   4          First, Plaintiff contends that Kim’s declaration should be disregarded because the

                                   5   declaration is not based upon personal knowledge, lacks foundation and contains hearsay. The

                                   6   objections are overruled. Kim is the Controller at SDIA’s office in Auburn Hills, Michigan and is

                                   7   “familiar with SDIA’s procedures and operations.” Decl. of Jikwang Kim ¶ 2 (Dkt. No. 1-2).

                                   8   Kim began employment at SDIA in September of 2008 as a Staff Accountant, was promoted to

                                   9   Accountant Manager in 2015, and became Controller in 2019. Supplemental Decl. of Jikwang

                                  10   Kim ¶¶ 3-4 (Dkt. No. 24-1). Kim’s duties and responsibilities as Controller include the review of

                                  11   SDIA’s business records. Id. ¶ 5. Further, Kim has personal knowledge of SDIA’s day-to-day

                                  12   business operations. Id. Thus, Kim’s assertion that SDIA did not design, fabricate, assemble,
Northern District of California
 United States District Court




                                  13   manufacture, package, label, test, modify, warranty, distribute, wholesale, supply, import, export,

                                  14   advertise, market, sell, or make any representations concerning the safety of the 18650 lithium-ion

                                  15   batteries referenced in the Complaint is well substantiated. See Self-Realization Fellowship

                                  16   Church v. Ananda Church of Self-Realization, 206 F.3d 1322, 1330 (9th Cir. 2000) (“Personal

                                  17   knowledge can be inferred from an affiant’s position.”); Barthelemy v. Air Lines Pilots Ass’n, 897

                                  18   F.2d 999, 1018 (9th Cir. 1990) (declarants’ personal knowledge and competence to testify were

                                  19   “reasonably inferred from their positions and the nature of their participation in the matters to

                                  20   which they swore”).

                                  21          Second, Plaintiff asserts that every counsel representing SDIA has taken a “different

                                  22   approach” in other similar cases involving lithium-ion batteries. According to Plaintiff’s counsel,

                                  23   in some cases, counsel for SDIA is “actively litigating the case without any contention that SDIA

                                  24   plays no role in battery distribution, or are litigating the same and not seeking dismissal despite

                                  25   said assertion. [citation] Others, in exchange for dismissal of SDIA will accept service on behalf

                                  26   of SDIA without plaintiff having to go through the Hague [Convention].” Pl.’s Motion at 3.

                                  27   Those cases are: (1) Flowers v. SDIA, No. 18-231, filed in the District Court of Bowie County,

                                  28   Case No.: 5:19-cv-05621-EJD
                                       ORDER DENYING MOTION TO REMAND; GRANTING MOTION TO TRANSFER
                                                                        8
                                          Case 5:19-cv-05621-EJD Document 40 Filed 04/27/20 Page 9 of 16




                                   1   Texas; (2) Hernandez v. Cloud 9 Vape et al., No. 19-1031, filed in the 35th Judicial District Court,

                                   2   Brown County, Texas; (3) Henry v. Smoke Free Planet, No. 18-505, filed in the Circuit Court for

                                   3   Carroll County, Maryland; (4) Kurtz v. Drive Thru Vape and Smoke Outlet LLC, No. 18-00351,

                                   4   filed in the Circuit Court of Accomack County, Virginia; and (5) Lipski v. Notorious Vapors et al.,

                                   5   No. 1980-46, filed in the Superior Court for Hampshire County, Massachusetts. Id. According to

                                   6   Defendants, counsel for Plaintiff has filed at least two other cases against SDIA: Hicks v. SDIA,

                                   7   No. XX-XXXXXXX in the Superior Court of California, Santa Clara County; and Foote v. SDIA, No.

                                   8   19-347040 also in the Superior Court of California, Santa Clara County. Defs.’ Opp’n at 7. 2

                                   9          That SDIA’s various counsel may have taken different approaches in similar cases is

                                  10   unremarkable in and of itself. Plaintiff has not shown that SDIA has taken a position in this case

                                  11   that is directly contrary to or irreconcilably inconsistent with a position SDIA took in any of the

                                  12   other lawsuits referenced above. Moreover, although the pleadings for each of the cases cited
Northern District of California
 United States District Court




                                  13   above are not part of the record in this case, Kim represents under penalty of perjury that SDIA

                                  14   denied liability in every lawsuit involving 18650 lithium-ion batteries in which it was named as a

                                  15   defendant, and has defended on the basis that it never designed, manufactured, assembled, tested,

                                  16   distributed, advertised, marketed, or sold 18650 lithium-ion batteries. Supplemental Decl. of

                                  17   Jikwang Kim, ¶ 7. Tellingly, SDIA was voluntarily dismissed in Flowers, Henry, Hicks, and

                                  18   Foote. Id. ¶ 6. SDIA’s “different approach” in the cases reference above in no way negates

                                  19   SDIA’s clear and convincing evidence that it did not design, fabricate, assemble, manufacture,

                                  20   package, label, test, modify, warranty, distribute, wholesale, supply, import, export, advertise,

                                  21   market, sell, or make any representations concerning the safety of the 18650 lithium-ion batteries

                                  22   referenced in the Complaint.

                                  23          Third, Plaintiff argues that publicly available information suggests SDIA plays a role in the

                                  24

                                  25          2
                                                The Flowers, Henry, Hernandez, Kurtz, and Foote lawsuits were filed in the state where
                                  26   the plaintiff resided, bought the product, and was injured. Supplemental Decl. of Jikwang Kim ¶
                                       6. The Lipski case was filed in the state where plaintiff lived and purchased the lithium-ion
                                  27   battery. Id. The Hicks case was filed in the home forum of the manufacturer of the e-cigarette
                                       device. Id.
                                  28   Case No.: 5:19-cv-05621-EJD
                                       ORDER DENYING MOTION TO REMAND; GRANTING MOTION TO TRANSFER
                                                                                         9
                                         Case 5:19-cv-05621-EJD Document 40 Filed 04/27/20 Page 10 of 16




                                   1   distribution and sale of lithium-ion batteries in the United States and California. Plaintiff relies on

                                   2   a Bloomberg profile of SDIA which describes the company as providing “distribution and sales

                                   3   support services for electronics components.” Nehmens Decl., Ex. C. Li-ion batteries (another

                                   4   term for lithium-ion batteries) are listed among the electronic components SDIA offers. Id. SDIA

                                   5   objects to and moves to strike the Bloomberg profile as hearsay and because there is no evidence

                                   6   regarding the source of the information contained therein. The motion is well taken. The

                                   7   Bloomberg profile is inadmissible hearsay. In any event, even if the Bloomberg profile is

                                   8   accurate, it does not contradict SDIA’s representation that it did not design, fabricate, assemble,

                                   9   manufacture, package, label, test, modify, warranty, distribute, wholesale, supply, import, export,

                                  10   advertise, market, sell, or make any representations concerning the safety of the 18650 lithium-ion

                                  11   batteries referenced in the Complaint.

                                  12          Plaintiff also relies on documents from the U.S. Customs that purport to show SDIA’s
Northern District of California
 United States District Court




                                  13   import data for April 26, 2018 to April 26, 2019. See Nehmens Decl., Ex. D. These documents,

                                  14   however, are illegible and will not be considered. Plaintiff also relies on a news article appearing

                                  15   on www.crainsdetroit.com regarding SDIA’s future operation of an automotive battery pack

                                  16   manufacturing facility in Michigan. See Nehmens Decl., Ex. E. This article might have some

                                  17   relevance if SDIA’s automotive battery pack is comprised of an 18650 lithium-ion battery or

                                  18   batteries, but there is no evidence that it is. In fact, SDIA represents that its automotive battery

                                  19   pack uses midsize lithium-ion batteries that are entirely different from the 18650 batteries used in

                                  20   an e-cigarette. Defs.’ Opp’n at 10; Supplemental Decl. of Jikwang Kim ¶ 10. Like the Bloomberg

                                  21   profile, the online article on www.crainsdetroit.com is inadmissible hearsay and does not

                                  22   contradict SDIA’s representation that it did not design, fabricate, assemble, manufacture, package,

                                  23   label, test, modify, warranty, distribute, wholesale, supply, import, export, advertise, market, sell,

                                  24   or make any representations concerning the safety of the 18650 lithium-ion batteries referenced in

                                  25   the Complaint.

                                  26          In sum, SDIA has presented clear, convincing, and uncontroverted evidence that there is no

                                  27   connection between SDIA and the 18650 lithium-ion batteries at issue in this case. Based upon

                                  28   Case No.: 5:19-cv-05621-EJD
                                       ORDER DENYING MOTION TO REMAND; GRANTING MOTION TO TRANSFER
                                                                       10
                                         Case 5:19-cv-05621-EJD Document 40 Filed 04/27/20 Page 11 of 16




                                   1   this evidence, there is no legal basis for holding SDIA liable for any of the claims asserted in the

                                   2   Complaint. O’Neil, 53 Cal.4th at 348-49. SDIA is not in the chain of distribution, and therefore

                                   3   Plaintiff’s reliance on Bostick is unavailing. Accordingly, SDIA is a sham defendant whose

                                   4   citizenship is disregarded for purposes of assessing diversity of citizenship. Ritchey, 139 F.3d at

                                   5   131. When SDIA’s citizenship is disregarded, there exists complete diversity.

                                   6          Nevertheless, Plaintiff argues that removal “was improper until and unless the non-diverse

                                   7   defendant has been formally dismissed from the action.” Pl’s Reply at 3. The argument borders

                                   8   on frivolous. None of the cases relied upon by Plaintiff involves a fraudulent joinder like the one

                                   9   presented here. Rather, in nearly all of the cases relied upon by Plaintiff, a defendant attempted to

                                  10   remove an action to federal court after the claims against the non-diverse co-defendant had been

                                  11   resolved, but before the non-diverse co-defendant had been dismissed as a party to the suit.

                                  12   Because the non-diverse co-defendant was still a party to the suit, each court remanded the suit to
Northern District of California
 United States District Court




                                  13   state court for lack of complete diversity. Tyler v. American Optical Corp., No. 16-2337 JAK,

                                  14   2016 WL 1383459, at *4 (C.D. Cal. Apr. 7, 2016) (stating that a settlement with a non-diverse

                                  15   party does not establish diversity unless and until that party is dismissed from the action);

                                  16   Unterleitner v. Basf Catalysts LLC, No. 16-818 JSC, 2016 WL 805167, at *3 (N.D. Cal. Mar. 2,

                                  17   2016) (holding that removal was improper because even though the diversity-destroying

                                  18   defendants had settled, they had not been formally dismissed); Moody v. Armstrong Int’l Inc., No.

                                  19   15-9491 GHK, 2016 U.S. Dist. LEXIS 783, at *5-6 (C.D. Cal. Jan. 4, 2016) (noting that district

                                  20   courts in the Ninth Circuit have concluded that the citizenship of a defendant who has

                                  21   settled a California action, but has not yet been formally dismissed from that action, can defeat

                                  22   removal jurisdiction); Garcia v. Allstate Ins. Co., No. 14-6478 CAS, 2014 WL 12708964, at *1

                                  23   (C.D. Cal. Oct. 24, 2014) (remanding case because a settlement with the non-diverse party does

                                  24   not establish diversity jurisdiction unless and until that party is dismissed from the action); Clark

                                  25   v. BHP Copper, Inc., No. 10-1058 TEH, 2010 WL 1266392, at *2 (N.D. Cal. Mar. 30, 2010)

                                  26   (rejecting argument that a settlement with a defendant rendered that defendant a sham defendant

                                  27   for purposes of removal); Dunkin v. A.W. Chesterton Co., No. 10-458 SBA, 2010 WL 1038200, at

                                  28   Case No.: 5:19-cv-05621-EJD
                                       ORDER DENYING MOTION TO REMAND; GRANTING MOTION TO TRANSFER
                                                                       11
                                         Case 5:19-cv-05621-EJD Document 40 Filed 04/27/20 Page 12 of 16




                                   1   *3 (N.D. Cal. Mar. 19, 2010) (“[S]ettlement is insufficient to confer removal jurisdiction where

                                   2   the formal dismissal of the non-diverse defendant has not yet been entered.”) (citations omitted));

                                   3   but see Self v. General Motors Corp., 588 F.2d 655 (1978) (reversing and remanding with

                                   4   direction to trial court to remand the case because even though final judgment had been entered

                                   5   against non-diverse defendant, the plaintiff had not voluntarily dismissed or discontinued the case

                                   6   against that defendant) and Moore v. Goodyear Tire & Rubber Co., No. 11-1174 PHX, 2011 WL

                                   7   3684508, at *2-3 (D. Ariz. Aug. 23, 2011) (holding that notice of settlement was sufficient to

                                   8   make the case removable under §1446(b)).

                                   9          Defendants’ removal was proper. SDIA is a sham defendant and will be dismissed.

                                  10   Plaintiff’s motion to remand and request for attorneys’ fees are denied.

                                  11          B.      MOTION TO DISMISS OR TO TRANSFER

                                  12          With SDIA dismissed as a sham defendant, the only Defendant is Samsung. Samsung
Northern District of California
 United States District Court




                                  13   moves to dismiss the action for improper venue, or in the alternative, to transfer the action to the

                                  14   Eastern District of Texas, Sherman Division because Plaintiff was injured and received medical

                                  15   treatment for his injuries in Texas. Samsung contends that a transfer is appropriate pursuant to 28

                                  16   U.S.C. section 1406(a) for improper venue and pursuant to section 1404(a) for the convenience of

                                  17   the parties, witnesses and in the interest of justice. Plaintiff counters that even if SDIA is

                                  18   dismissed, venue is proper in this court as to Samsung pursuant to 28 U.S.C. § 1391(c)(3).

                                  19   Plaintiff also contends that Samsung has not carried its burden of showing that a transfer is

                                  20   justified under 28 U.S.C. § 1404(a).

                                  21          Federal Rule of Civil Procedure 12(b)(3) allows a party to bring a motion to dismiss for

                                  22   improper venue. If venue is challenged, the plaintiff bears the burden of establishing that venue is

                                  23   proper. See Piedmont Label Co. v. Sun Garden Packing Co., 598 F.2d 491, 469 (9th Cir. 1979)

                                  24   (“Plaintiff had the burden of showing that venue was properly laid in the Northern District of

                                  25   California.”). When ruling on a Rule 12(b)(3) motion, a court need not accept as true the

                                  26   allegations in the complaint, and may consider facts outside the pleadings. Murphy v. Schneider

                                  27   Nat’l, Inc., 362 F.3d 1133, 1137 (9th Cir. 2004). Nevertheless, the court must draw all reasonable

                                  28   Case No.: 5:19-cv-05621-EJD
                                       ORDER DENYING MOTION TO REMAND; GRANTING MOTION TO TRANSFER
                                                                       12
                                           Case 5:19-cv-05621-EJD Document 40 Filed 04/27/20 Page 13 of 16




                                   1   inferences and resolve all factual conflicts in favor of the non-moving party. Id. at 1138. If venue

                                   2   is improper, the court must either dismiss the action or, if it is in the interests of justice, transfer

                                   3   the case to a district or division in which it could have been brought. 28 U.S.C. § 1406(a); King v.

                                   4   Russell, 963 F.2d 1301, 1304 (9th Cir. 1992).

                                   5           “Venue against an alien corporation is a function of whether the court has personal

                                   6   jurisdiction over that corporation.” Sharp Corp. v. Hisense Electric, Co. Ltd., No. 17-5404 CM,

                                   7   2017 WL 9325873, at *3 (S.D.N.Y. Dec. 22, 2017). For purposes of venue, a corporation

                                   8   “resides” in “any judicial district in which such defendant is subject to the court’s personal

                                   9   jurisdiction with respect to the civil action in question.” 28 U.S.C. § 1391(c)(2). A defendant that

                                  10   does not reside in the United States may be sued in any judicial district. 28 U.S.C. § 1391(c)(3).

                                  11           Here, both sides address in some detail whether this Court has personal jurisdiction over

                                  12   Samsung such that venue is proper pursuant to section 1391(c)(2). That issue, however, is an
Northern District of California
 United States District Court




                                  13   academic one which need not be decided by this Court. This is because even if Plaintiff is correct

                                  14   that venue is proper, the Court must necessarily decide Defendants’ motion to transfer under

                                  15   section 1404(a). Alternatively, if Defendants are correct that venue is improper, the Court must

                                  16   necessarily decide Defendants’ motion to dismiss or transfer under section 1406(a).3

                                  17           Defendants would prefer that the Court apply section 1406(a) and exercise its discretion to

                                  18   dismiss rather than transfer because Plaintiff has purportedly acted in bad faith. Specifically,

                                  19   Defendants contend that Plaintiff filed suit here even after SDIA told Plaintiff’s counsel in no

                                  20   uncertain terms that SDIA does not manufacture, distribute, sell, and/or otherwise introduce e-

                                  21   cigarette batteries into the chain of commerce. Indeed, based upon SDIA’s representations,

                                  22   counsel voluntarily dismissed one of the many suits filed against SDIA. See Flowers v. SDIA, No.

                                  23   13-231 (Dist. Ct. Tex. filed Apr. 25, 2018). Defendants argue that it is not in the “interests of

                                  24   justice” to transfer this action under section 1406(a) because Plaintiff “obviously” or

                                  25

                                  26   3
                                        This Court need not have personal jurisdiction over Samsung to order a change of venue.
                                  27   Goldlawr, Inc. v. Heiman, 369 U.S. 463, 466-67 (1962); SongByrd, Inc. v. Estate of Grossman,
                                       206 F.3d 172, 177 n. 9 (2nd Cir. 2000).
                                  28   Case No.: 5:19-cv-05621-EJD
                                       ORDER DENYING MOTION TO REMAND; GRANTING MOTION TO TRANSFER
                                                                                       13
                                           Case 5:19-cv-05621-EJD Document 40 Filed 04/27/20 Page 14 of 16




                                   1   “deliberately” filed this action in the wrong court. See King, 963 F.2d at 1304 (affirming

                                   2   dismissal on grounds of improper venue based on evidence that plaintiff’s actions “smack[ed] of

                                   3   harassment and bad faith”).

                                   4          The Court finds that dismissal is not warranted. The record indicates that Plaintiff’s

                                   5   counsel, not Plaintiff, filed several other lawsuits against SDIA. Because of counsel’s

                                   6   involvement in these other lawsuits, counsel learned and should have anticipated that SDIA would

                                   7   argue that it was a sham defendant in this case. There has been no showing that Plaintiff himself

                                   8   “obviously” and “deliberately” filed his suit in the wrong court. Therefore, Defendants’ motion to

                                   9   dismiss is denied.

                                  10          Turning next to the issue of transfer, this Court will assume without deciding that venue is

                                  11   proper in this district and proceed with a section 1404(a) analysis. As a threshold matter, it is

                                  12   undisputed that Defendants’ proposed venue, the Eastern District of Texas, Sherman Division, is a
Northern District of California
 United States District Court




                                  13   district or division in which the case could have been brought.4 In determining whether to transfer

                                  14   an action pursuant to section 1404(a), the Court considers the following factors: (1) the plaintiff’s

                                  15   choice of forum, (2) the convenience of the parties, (3) the convenience of the witnesses, (4) ease

                                  16   of access to the evidence, (5) familiarity of each forum with the applicable law, (6) feasibility of

                                  17   consideration of other claims, (7) any local interest in the controversy, and (8) the relative court

                                  18   congestion and time of trial in each forum. Wellens v. Daiichi Sankyo Co., No. 13-581 CW, 2013

                                  19   WL 3242294, at * 2 (N.D. Cal. June 25, 2013); Barnes & Noble v. LSI Corp., 823 F. Supp. 2d

                                  20   980, 993 (N.D. Cal. 2011). “The burden is on the party seeking transfer to show that when these

                                  21   factors are applied, the balance of convenience clearly favors transfer.” Alul v. American Honda

                                  22   Motor Company, Inc., No. 16-04384 JST, 2016 WL 9116934 (N.D. Cal. Dec. 7, 2016) (citing

                                  23   Commodity Futures Trading Comm'n v. Savage, 611 F.2d 270, 279 (9th Cir. 1979)). A transfer is

                                  24   not appropriate if the result is merely to shift the inconvenience from one party to another. Van

                                  25   Dusen v. Barrack, 376 U.S. 612, 645–46 (1964).

                                  26

                                  27
                                       4
                                        Samsung does not contest personal jurisdiction in the Eastern District of Texas. Defs.’ Motion at
                                       9.
                                  28   Case No.: 5:19-cv-05621-EJD
                                       ORDER DENYING MOTION TO REMAND; GRANTING MOTION TO TRANSFER
                                                                                      14
                                         Case 5:19-cv-05621-EJD Document 40 Filed 04/27/20 Page 15 of 16




                                   1          The Court finds that Plaintiff’s choice of forum deserves little weight because Plaintiff

                                   2   does not reside in California and this forum lacks any connection to the activities alleged in the

                                   3   Complaint. Williams v. Bowman, 157 F. Supp. 2d 1103, 1106 (N.D. Cal. 2001). The site of

                                   4   Plaintiff’s alleged injuries, the ease of access to evidence and the convenience and location of

                                   5   witnesses all weigh in favor of a transfer. As Plaintiff recognizes, his medical records and treating

                                   6   physician are in Texas. Although technological advances have made it less inconvenient to obtain

                                   7   evidence and testimony from remote locations, it is often preferable and more efficient when

                                   8   evidence and witnesses are located nearer to the district where the case is pending. Samsung will

                                   9   inevitably need to depose fact witnesses and medical providers, and potentially call witnesses to

                                  10   testify at trial. The unavailability of process to compel the attendance of non-party witnesses for

                                  11   trial in California weighs in favor of a transfer to the Eastern District of Texas, Sherman Division.

                                  12          The “familiarity of each forum with applicable law” also weighs in favor of a transfer.
Northern District of California
 United States District Court




                                  13   Texas has a far greater interest in applying its law than California does because Plaintiff was

                                  14   injured in Texas while he was a resident of Texas. See Reich v. Purcell, 67 Cal.2d 551, 555-556

                                  15   (1967) (holding that California had no interest in applying its laws to suit involving automobile

                                  16   accident that occurred in Missouri when plaintiffs were domiciled in Ohio, not California); Holt v.

                                  17   Globalinx Pet, LLC, No. 13-41 DOC, 2013 WL 3947169, at *14 (C.D. Cal. July 30, 2013)

                                  18   (holding that Texas had a greater interest in applying its laws because plaintiff’s dog died in Texas

                                  19   while plaintiff was a resident of Texas, allegedly from food purchased in Texas). For similar

                                  20   reasons, Texas has a local interest in the controversy while California does not. Garcia v. 3M Co.,

                                  21   No. 09-1943 RMW, 2009 WL 3837243, at *4 (N.D. Cal. Nov. 16, 2009) (“When an action

                                  22   involves an incident occurring in a particular locale, there is a public interest in having the

                                  23   controversy adjudicated in that locale, rather than in a remote forum.”). The remaining factors—

                                  24   feasibility of consideration of other claims and the relative court congestion and time of trial in

                                  25   each forum—are neutral.

                                  26          Defendants have met their burden of showing that when the §1404(a) factors are applied,

                                  27   the balance of convenience clearly favors transfer.

                                  28   Case No.: 5:19-cv-05621-EJD
                                       ORDER DENYING MOTION TO REMAND; GRANTING MOTION TO TRANSFER
                                                                       15
                                         Case 5:19-cv-05621-EJD Document 40 Filed 04/27/20 Page 16 of 16




                                   1   III.   CONCLUSION

                                   2          For the reasons discussed above, Plaintiff’s motion to remand and request for attorneys’

                                   3   fees are DENIED. SDIA is dismissed as a sham defendant. Defendant Samsung’s motion to

                                   4   transfer is GRANTED. The Clerk of Court is directed to transfer this action to the Eastern District

                                   5   of Texas, Sherman Division.

                                   6          IT IS SO ORDERED.

                                   7   Dated: April 27, 2020

                                   8                                                  ______________________________________
                                                                                      EDWARD J. DAVILA
                                   9                                                  United States District Judge
                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28   Case No.: 5:19-cv-05621-EJD
                                       ORDER DENYING MOTION TO REMAND; GRANTING MOTION TO TRANSFER
                                                                       16
